DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 are pending in the application. Amended claim 1 has been noted. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/4/22 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 2007-119895) in view of Koikawa et al (JP 2013-209697) and Takeda et al (US 2014/0377903).
Aoki discloses a method for forming a vapor deposition pattern using a vapor deposition mask 26 provided with a plurality of openings corresponding to a pattern that is produced by vapor deposition, and forming the pattern on a vapor deposition target 10, wherein the vapor deposition mask 26 includes a metal (e.g. iron chromium alloy) [0017], the method comprising: a close contact step of disposing the mask 26 on one surface side of the vapor deposition target 10, disposing a pressing member 22 and a magnetic plate 20 in this order on the other surface side of the vapor deposition target 10 (Fig. 2), and using magnetism of the magnetic plate 20 to bring the vapor deposition target 10 and the mask 26 into close contact with each other [0021]; and a vapor deposition pattern forming step of causing a vapor deposition material released from a vapor deposition source 14 (Fig. 4) to adhere to the target 10 through the openings after the close contact step, and forming a vapor deposition pattern on the target 10 [0015]; [0021]. Aoki discloses that the pressing member 22 overlaps the slit of the metal mask 24 (Fig. 2).
Aoki does not disclose that the pressing member 22 has a thickness that changes continuously or non-continuously from an outer periphery of the pressing member toward an inner portion of the pressing member. Aoki discloses a metal mask 24 provided with a slit [0017], but does not disclose that mask 26 has a plurality of slits and a resin mask stacked thereon provided with openings needed to configure a plurality of screens wherein each of the slits are in a position overlapping at least one entire screen.
Koikawa discloses a pressing member to bring a mask in close contact with a substrate (Abstract), wherein the pressing member 91 has a curved shape, wherein the thickness increases from the outer periphery toward an inner portion, to improve the degree of adhesion between the mask and substrate [0031] (Fig. 1-2). 
Takeda discloses a vapor deposition mask comprising a metal mask 10 having a plurality of slits 15 and resin mask 20 stacked thereon, wherein the openings 25 of resin mask 20 configure a plurality of screens (i.e. groups of openings 25) and each of the slits 15 are provided in a position overlapping an entire screen (Fig. 5). The mask satisfies both enhancement in definition and reduction in weight (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a pressing member as suggested by Koikawa in the process of Aoki in order to improve adhesion of the mask and substrate and to use the resin mask of Takeda over the metal mask of Aoki in order to enhance definition while reducing the weight of the mask.
Thus, claims 1 and 2 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Aoki, Koikawa, and Takeda.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki (JP 2007-119895) in view of Koikawa et al (JP 2013-209697) and Takeda et al (US 2014/0377903) as applied above and further in view of Kobayashi (JP 2008-240088).
Aoki and Koikawa do not disclose a plurality of pressing members.
Kobayashi discloses a method of securing good adhesiveness between a substrate and vapor deposition mask (Abstract), wherein a plurality of pressing members G (Fig. 3) may be used.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to use a plurality of pressing members as suggested by Kobayashi having different thicknesses toward an inner portion as a suitable alternative to the singular pressing members of Aoki or Koikawa for providing good adhesiveness between the vapor deposition mask and substrate.
Thus, claim 3 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Aoki, Koikawa, Takeda, and Kobayshi.
Response to Arguments
Applicant's arguments filed 5/4/22 have been fully considered but they are not persuasive. Applicant argues that the elastic member 30 of Aoki is provided on the outer periphery of the vapor deposition mask (frame portion) and not disposed in at least one portion of a region overlapping each slit of the metal mask in a thickness direction as now claimed. This is not found persuasive because Aoki discloses that pressing member 22 is disposed in at least one portion of a region overlapping the slit of the metal mask 24 in a thickness direction, on the other surface side of the vapor deposition target (Fig. 2). Thus, it would have been obvious for the pressing member 22 of Aoki to also at least overlap a portion of each slit when a plurality of slits are provided as suggested by Takeda for the same purposes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday, Tuesday, Thursday, Friday: 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715